TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00179-CR


Calvin Conway, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 99-294-K277, HONORABLE DON HUMBLE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In January 2000, appellant Calvin Conway pleaded guilty to attempted indecency with
a child by contact.  Tex. Pen. Code Ann. § 15.01(a) (West 1994), § 21.11(a)(1) (West Supp. 2003). 
Pursuant to a plea bargain, the district court deferred adjudication and placed appellant on
community supervision.  He now appeals from the judgment of conviction rendered after the court
revoked supervision, adjudicated him guilty, and assessed punishment at imprisonment for seven
years.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  
Appellant filed a pro se brief.  In it, he argues that he did not violate the conditions
of supervision as found by the district court.  The decision to proceed with an adjudication is not
appealable.  Tex. Code Crim. Proc. Ann. art. 42.12, § 5(b) (West Supp. 2003).  Thus, the pro se brief
presents nothing for review.
We have reviewed the record and the briefs and agree that the appeal is frivolous and
without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


  
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Affirmed
Filed:   January 30, 2003
Do Not Publish